Title: To John Adams from Dudley A. Tyng, 21 July 1810
From: Tyng, Dudley A.
To: Adams, John



Dear Sir
Boston 21. July 1810

In pursuance of the permission given by your very obliging favour of yesterday I have notified the trustees &c to meet at your House in Quincy at one o clock on Saturday next the 28th instant.—
The very sudden Departure of the late President of our University is I believe most heartily lamented by all the friends of Virtue and Science in our Country. His Death is peculiarly inauspicious at the present period. While political and theological Discussions are daily assuming a still more acrimonious aspect, a gentleman of his purity, firmness and moderation, in his elevated Station, was peculiarly valuable, and makes his death to be felt as no common loss—
With affectionate Respect / I am Sir your most / obliged Servant

Dudley A. Tyng